Title: To John Adams from Edmund Jenings, 16 October 1782
From: Jenings, Edmund
To: Adams, John



Brussells Octr. 16. 1782
Sir

I congratulate your Excellency on having Compleated the work of which you have been the Sole Author. This being finished will not your Excellency Show yourself openly in an Affair, which must Stand in need of your inate Stubborness, in order to Check anothers Pliancy. In short Shall I not have the Pleasure of seeing your Excellency Soon in your way to Paris? Are not things ripe for you?
By what I can find from England Shelburne is by no means as yet fixed in his Place. That is, He has not got a decided Majority in the House—those, who left Him at the End of this Session, declare his Ministry is worse than the late Northern One.
I am greatly surprized to find That four Mails are arrived without bringing any more Slips.

I am with the greatest Consideration Sir your Excellencys Most Obedient Humble Servant
Edm: Jenings

